 

 

_CaBE 71S-<F-00292-V8 Document 17. Filed 01/27/20 Page 1 of 1

  

USEc Gs? |
| pOCUM i
a i TANNER & ORTEGA, L.L.P.
; ATTORNEYS AT LAW
WWW.TANNERORTEGA.COM

HOWARD E, TANNER*
HUGO G. ORTEGA
*MEMBER OF N.Y., NJ. AND D.C. BAR

 

NEW YORK CITY OFFICE __WHITE PLAINS OFFICE
305 BROADWAY : (REET
SUITE 1400 APPLICATION GRANTED: REET
NEW YORK, NY 10007 10601
OFFICE: (212) 962-1333 foal b-5998
FAX: (212) 962-1778 Defense supplemental submission due 2/7/2020. pee

The conference scheduled for 2/4/2020 is
adjourned to 2/28/2020 at 2:30 pm. Time is
excluded under the Speedy Trial Act until

Honorable Vincent L. Briccetti 2/28/2020 in the interest of justice and because of
United States District Court Judge the pending motion.

United States Courthouse
300 Quarropas Street
White Plains, NY 10601 Pot RDER Cc
aq [27 | ZY

Y ECF AIL
BY ECF and EM Vincent L. Briccetti, U.S.D.J. Date

  
 

 

 

 

 

Re: United States v. Deshawn Smalls
19 Cr. 232 (VB)

Request for Extension for Defense Submission

    

ear Judge Briccetti:

I am appointed to represent Mr. Smalls pursuant to CJA. On January 7, 2020, the
Court set a supplemental briefing schedule with the Government’s submission due on
January 21, 2020, the defense submission by January 28, 2020 and the next conference
was set for February 4, 2020 at 10:00 am.

Based upon the Government’s submission and additional Rule 16 discovery
which was turned over to me, I am requesting an extension to Friday, February 7, 2020 in
which to respond,

If this request is granted, it is my understanding that Friday, February 28, 2020 at
2:30 pm is a convenient time for the Court and the parties to appear for conference.

I have spoken with AUSA James Ligtenberg who has no objection to this
application.

Thank you, Your Honor, for your consideration of this matter.
Very truly yours,
Tanner & Ortega, L.L.P.

/
/ Howard E-Tnner
ce: AUSA Jim Ligtenberg (By ECF and Email/PDF)
